
	
		III
		112th CONGRESS
		1st Session
		S. RES. 351
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the accomplishments and
		  commemorating the numerous achievements and contributions of the Alaska Native
		  people over the past 40 years.
	
	
		Whereas on December 18, 1971, Public Law 92–203 (43 U.S.C.
			 1601 et seq.) was enacted to settle long-standing issues of Alaska Native
			 aboriginal land claims;
		Whereas the pioneering work of Alaska Native leaders has
			 created a lasting legacy of professional and personal success;
		Whereas Alaska Native people have prospered from their own
			 initiative and innovative approaches to fostering economic development through
			 self-determination;
		Whereas Alaska Natives have produced a significant number
			 of educated Alaska Natives who now serve in positions of leadership in the
			 State of Alaska and beyond;
		Whereas Alaska Native people have risen to the challenge
			 of independently and productively managing their aboriginal land, which has
			 fostered sustainable businesses and created employment opportunities for the
			 people of the United States, both across the country and globally;
		Whereas Alaska Native people continue to serve in
			 positions of leadership in the State of Alaska and beyond;
		Whereas the dedication and enthusiasm of the next
			 generation of Alaska Native leaders honors the previous generation of Alaska
			 Native leaders who worked diligently to achieve the most significant Native
			 land settlement in the history of the United States;
		Whereas the next generation of Alaska Native people will
			 continue to make positive changes in the world around them through acquired
			 leadership skills, cultural advocacy, and community engagement;
		Whereas the people of the United States have reason to
			 commemorate the economic and political contributions of Alaska Native people;
			 and
		Whereas the people of the United States have reason to
			 honor the tremendous educational, social, political, economic, and cultural
			 achievements of the Alaska Native people over the past 40 years: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 December 18, 2011, as the 40th anniversary of the original enactment of the
			 Alaska Native Claims Settlement Act (Public Law 92–203; 43 U.S.C. 1601 et
			 seq.);
			(2)recognizes the
			 significant educational, economic, political, and cultural contributions of the
			 Alaska Native people over the past 40 years; and
			(3)encourages the
			 people of the United States to participate in activities that show support for
			 the success of the Native people and tribes of the State of Alaska.
			
